HonorableGeo. 3. Sheppard
Comptrollerof Public Accounts
Austin,Texas

Dear Sir:                           opinionNO. o-4283
                                    Re: Constructionof "disabled
                                        veteransof Forsl~.Wars"
                                        in the amendmentto Article
                                        2959, R.C.S.,by SenateBill
                                        Wo. 361, Acts of the 47th
                                        Legislature.

          Permit us to quote your recent letterrequestingan opin-
ion from this Department. It reads:

         "The last sessionof the legislatureamended
    Article 2959 of the RevisedCivil Statutesto read
    as follows:

            "'A poll tax shallbe collectedfrom every
            personbetween the ages of twenty-oneand
            sixtywho resided in this state on the first
            day of Januaryprecedingits levy, Indians
            not taxed, persons Insane,blind, deaf or
            dumb, those who have .losta hand or foot,
            those permanentlydisabled,and all
                                            -- dis-
            abled veteransof forei wtr, where such
            disability_Is forty
                           -x3.?      per z--
                                          cent or more,
            excepted. . . .I

         "Severalof the varioustax collectorsof this state
    have calledupon this departmentfor adviceas to what is
    the definitionof the term disabledveteransof foreign
    wars., Does this term includesoldiersof the World War
    (a) those who went oversea,and (b) those who did not go
    oversea?

         "The furtherquestionhas arisen as to who
    shall determinethe forty per cent disabilityof
    such veterans. Would this departmentbe authorieed
    to prescribethe ~methodby which the tax collector
    shoulddeterminethe disabilityof the veterantax-
Bon. Gee. Ii.Sheppard,page 2 (O-4283)



             payer? If not, then would the tax collectorbe auth-
             orized to-requirecertificatesfrom the Veterans
             Bureau as to the disabilityof these veterantax-
             payers?"

          It is our opinion,in answer to your first question,that
the term "disabledveteransof foreignwars" includesboth soldiers
of the World War who went overseasand those who did not go over-
seas if they were otherwisemembersof the amed forces of the United
States. In other words, it is not requiredthat a soldiershall have
gone overseasto constitutehim a disabledveteranof a foreiguwar.
Such a limitationwould not exist in the absenceof au express re-
strictionto such effect by the Legislature.

          The questionof whethera veteran is disabledto the ex-
tent of forty per cent is, of course,one of fact. The etatute
does not provide for or requireany particularmethod of proof.
Obviouslythe only satisfactory  manner in which this fact caube
proved Is by the experttestimonyof reputablephysicians. The
establishmentof a veteran'sdisabilityfor compensationfroisthe
Federal Government,is iu this way. A certificatefrom the Veterans
Bureau would be based upon such proof.

         It is our opinionthat your departmentis authorizedto
prescribethe methodby which the tax collectorshould determine
the disabilityof the taxpayerand requirethat the tax collector
shouldaccept as proof of the requisitedisabilityeither the af-
fidavitof a reputablephysicianor a certificatefrom the Veterans
Bureau.

                                                   Yours very truly

                                              ATTORNEYGENZRALOF TEXAS


                                              By   /s/ Zollie C. ~Steaklay
                                                       Zollie C; Steakley
                                                                Assistant

zcs.:Iy:IM


APPROVEDJAB 12, 1942                          APPROVED
                                              OPIWION
/s/ Grover Sellers                           cok.fMmmz

FIRSI ASSISTANT                              BY ./s/BWP
ATTORNEYGExaRAL                                CRAIRMAN